Citation Nr: 1506396	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  08-12 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left shoulder strain.

2.  Entitlement to service connection for colon polyps, including as due to exposure to ionizing radiation.

3.  Entitlement to service connection for a gastrointestinal disability.

4.  Entitlement to service connection for sexual dysfunction, to include as secondary to PTSD.

5.  Entitlement to service connection for tinnitus, to include as secondary to restrictive airway disease.

 6.  Entitlement to service connection for dizziness/vertigo, to include as secondary to restrictive airway disease.

7.  Entitlement to service connection for a cervical spine disorder.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active service from July 1993 to February 1998. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of May 2007, July 2008, February 2103, and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Petersburg, Florida, and Roanoke, Virginia.

This appeal was previously before the Board in March 2010, at which time the Board remanded various claims and denied service connection for colon polyps.  The U.S. Court of Appeals for Veterans Claims issued a Memorandum Decision in May 2012 vacating the Board's March 2010 denial of service connection for colon polyps.  In May 2012 and November 2013, the Board issued additional remands on the appellate issues.  

The Board notes that three other issues were also remanded in November 2013 (entitlement to service connection for a psychiatric disorder, a sinus disorder, and a skin disorder), and these service-connection claims were later granted in a September 2014 rating decision.  The Veteran submitted a September 2014 notice of disagreement with the downstream issues of the effective date assigned for his posttraumatic stress disorder (PTSD), the initial rating assigned for his PTSD, and the initial rating assigned for his skin disability.  He also submitted a notice of disagreement with the denial of service connection for a heart disorder, a new claim that was also decided in that decision.  The RO issued a November 2014 letter to the Veteran advising him that his notice of disagreement was received and outlining the next steps that would be taken.  Accordingly, the Board does not have jurisdiction over these claims.

The issues of entitlement to an initial rating in excess of 10 percent for a left shoulder strain and of entitlement to service connection for colon polyps, a gastrointestinal disability, sexual dysfunction, tinnitus, and dizziness/vertigo are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's cervical spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  Symptoms of degenerative arthritis of the cervical spine were not continuous since discharge or manifest to a compensable degree within one year of discharge.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§, 1131, 5103(a), 5103A (2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014). 





(CONTINUED ON THE NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I.  VA's Duties to Notify and Assist

VA has a duty to inform a claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  Additionally, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including veteran status, existence of a disability, a connection between service and the disability, the degree of disability, and effective date of the disability.  Here, an adequate notice letters were provided to the Veteran in March and September 2007.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained and considered.  Moreover, the Board finds that the Veteran has not sufficiently identified any additional outstanding records that have not been requested or obtained that would contain potentially relevant information.  Although the Veteran stated that the Veteran saw a chiropractor for his neck, but he has not sufficiently identified these records for VA to make any meaningful attempts to obtain them.  See 38 C.F.R. § 3.159 (c)(1)(i), (c)(2)(i), and (c)(3) (all indicating that The claimant must provide enough information to identify and locate the existing records, including the custodian holding the records and the approximate time frame covered by the records).  The Board also notes he was provided with multiple opportunities to submit these records or notify VA of their existence; March and September 2007 notice letters asked the Veteran to provide a VA Form 21-4142 to authorize the release of information from and doctors and/or hospitals concerning any treatment he received.  However, the Veteran did not respond with information regarding any his chiropractor care.  It is well established that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thus, because the Veteran has not sufficiently identified outstanding records, the Board has fulfilled its duty to assist and may proceed to adjudicate his claim at this time.

Additionally, the Veteran was provided with VA examinations in February 2013 and June 2014 with respect to his cervical spine, and another opinion was also obtained in August 2014.  The Board finds that these reports are collectively adequate.  Even though the initial examiner report was found to contain an inadequate rationale, this deficiency was corrected by the June 2014 and August 2014 opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.

As a final matter, there has been substantial compliance with the Board's prior remands of March 2010 and November 2013.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order).  Pursuant to the remands, the Veteran was eventually provided with a substantially compliant VA examination and opinion.  

The Board determines that VA has satisfied its duty to inform and assist the Veteran in this case, and any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board adjudication of his claim at this time.

II.  Service Connection for a Cervical Spine Disorder

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. 3.303(a) (2014).  

Establishing entitlement to service connection for a disability on a direct basis generally requires evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In some cases, service connection may also be established under 38 C.F.R. 
§ 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the U.S. Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because the Veteran has been provided with a diagnosis of degenerative arthritis of the cervical spine in the June 2014 VA examination, the Board will consider whether service connection is warranted based upon continuity of symptomatology.

In this case, the evidence sufficiently demonstrates that the Veteran has a current disability of the cervical spine.  For example, he was diagnosed with degenerative disc disease of the cervical spine by a November 2012 X-ray and degenerative arthritis of the spine in a June 2014 VA examination report.  Moreover, the Board recognizes that a November 1995 service treatment record assessed "paraspinous spasm, cervical, bilateral, CIII." According to the physical evaluation conducted at that time, there was a bilateral focal area of spasm, with increased tenderness at C3.  

However, the Board finds that there is no credible evidence of continuity of symptoms since service.  In this regard, it has not been shown that symptoms of his current cervical spine disorder started in service and continued thereafter or that symptoms had manifested to a compensable degree within one year of discharge.  The Board recognizes that the Veteran reported during the February 2013 VA examination that he reported working in very confined spaces on a submarine repair ship while in Italy and carrying heavy objects, and he stated that he experienced neck pain and received chiropractor treatment.   At the June 2014 VA examination, he reported his in-service treatment and stated that he had neck pain and "grinding" with turning in service, as well as neck pain after separation.  He reported neck pain "now and then," mostly at night.  However, a review of the service treatment records reflects that the Veteran affirmatively denied ever having had arthritis, bone or joint deformity, or recurrent back pain on his February 1998 separation Report of Medical History.  Additionally, clinical evaluation at the time of his discharge indicated that the spine and other musculoskeletal systems were "normal."  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995). Here, the Veteran's affirmative report of denying recurrent back pain at the time of his separation is inconsistent with his recent assertions that he had continuing back pain since service.  This weighs against his credibility.  Therefore, continuity of symptomatology has not here been established by credible evidence.  Moreover, because the Veteran's account of the onset of continuous symptoms is not probative, and there is no credible evidence to establish otherwise, it cannot be said that symptoms manifested to a compensable degree within one year thereafter.  Accordingly, the Board finds that the Veteran's cervical spine disorder is not subject to service connection notwithstanding the application of 38 C.F.R. §§ 3.307 and 3.309.

Nor does the evidence otherwise establish a nexus between active duty service and current complaints.  In this case, a February 2013 VA opinion stated that his current cervical spine disorder was "less likely than not" related to service.  The examiner explained that "[t]here was no documentation of arthritis . . . on active duty.  DJD was diagnosed in 2012, 14 yrs after service."  As explained in the Board's November 2013 remand, the Board found that the reliance on the absence of in-service documentation to be erroneous, and a new opinion was sought.  

The Veteran underwent a second VA examination in June 2014, and the VA examiner again determined that his current neck disorder was "less likely as not" incurred in or related to service.   It was explained that "it is felt [that the] cervical problem develop[]ed after service lately [in the] last few years."  The examiner did not solely just the absence of in-service documentation and instead also stated that the same arthritis pathology noted on examinations "is more compatible with his age, [g]enetics and obesity put one in risk for osteoarthritis," noting that he now weighs around 230 pounds.  

The Veteran was also provided with another opinion in August 2014.  After reviewing the entire claims file, the examiner specifically acknowledged that the Veteran suffered a strain in the 1990s.  However, it was explained that "[s]train usually is [a] temporary condition that heals in a few weeks.  He was diagnosed with mild DDD in 2012 over ten years after the diagnosis of strain."  Furthermore, the examiner explained that "[s]train does not cause DDD."  

Read as a whole, the June 2014 and August 2014 VA opinions are supported by an adequate rationale.  Moreover, because the Veteran's complaints of continuing pain since service are found non-probative, the VA examiners rationales are consistent with the evidence of record.  Significantly, there is no other competent nexus evidence of record that establishes a link between the Veteran's current cervical spine disability and service.  The Veteran, as a lay person, has not demonstrated that he possesses the knowledge and expertise to provide an opinion as to the question of medical causation in order to competently address whether his neck problems are related to service.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  Here, determining the cause and onset of arthritis and degenerative disc disease require expertise and is a question outside of the realm of knowledge of a layperson using his/her senses.  

For the reasons explained above, the Veteran's claim for service connection for a cervical spine disorder must be denied.


ORDER

Service connection for a cervical spine disorder is denied.


REMAND

I.  Follow 38 C.F.R. § 3.311 Procedures for Colon Polyps

The duty to obtain dose estimates and an advisory opinion under 38 C.F.R. § 3.311 not only applies to radiogenic diseases listed in 38 C.F.R. § 3.311(b)(2), but also to any other disorder when a claimant cites or submits competent scientific or medical evidence that the claimed disease "may be induced by ionizing radiation" under 
38 C.F.R. § 3.311(b)(4).  See 67 Fed. Reg. 6,870 (Feb. 14, 2002).  This provision was added to the regulation effective September 1, 1994, in response to the Federal Circuit's decision in Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), that determined that VA was not authorized to establish an exclusive list of radiogenic diseases for which a clamant might establish entitlement to direct service connection.  60 Fed. Reg. 9,627 (Feb. 21, 1995).  The pertinent regulation, 
38 C.F.R. § 3.311(b)(4), now states, "If a claim is based on a disease other than one of those listed in paragraph (b)(2) of this section, VA shall nevertheless consider the claim under the provisions of this section provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease."  Therefore, the provisions that require VA to request dose information under § 3.311 will apply to those diseases that fall under the scope of 
§ 3.311(b)(4) even if they are not listed as radiogenic diseases under § 3.311(b)(2).

Here, the Veteran was exposed to ionizing radiation.  See service records and October 2012 letter from the Department of the Navy.  Furthermore, a February 2013 VA opinion stated that ionizing radiation could not be ruled out as a cause of polyps.  This constitutes competent scientific or medical evidence that the claimed disease "may be induced by ionizing radiation" pursuant to the Federal Register language.  Additionally, the February 2013 VA examiner also explained that "[u]nless his exposure to radiation can be measured as > 1000mSv, I cannot link the radiation exposure to colon polyps because how much he was exposed is not available."   (Emphasis added).  The fact that the examiner would consider colon polyps as a disability caused by radiation based upon a certain proven amount of radiation is sufficient to constitute competent scientific or medical evidence that it is a radiogenic disease described by 38 C.F.R. § 3.311(b)(4) such that the provisions of 38 C.F.R. § 3.311 apply in this case.

Accordingly, a remand is required so that the RO/AMC may follow the appropriate procedures to obtain a dose estimate and then referral to the Under Secretary for Benefits as appropriate.  As far as the procedure for requesting dose estimates is concerned, to include the particular locations to submit such requests, there is additional guidance in the M21-1MR, Part IV, Subpart ii, Chapter 1, Section C, Verification of Exposure to Ionizing Radiation Under 38 C.F.R. § 3.311.  Of note, such requests should also include a copy of the medical or scientific evidence showing a causal relationship between the claimed disease and exposure to radiation if the disease is not among those listed in § 3.311(b)(2), which in this case is the February 2013 VA opinion.

Moreover, the Board notes that the October 2012 letter from the Department of the Navy, which stated that their records reflected a 00.074 dose (REM) of DDE-Photon radiation, indicated that the Veteran's official exposure records (DD-1141, NAVMED 6470/10 or equivalent document) is maintained with the Veteran's individual medical record.  Although service treatment records and personnel records have been obtained, a specific request for ionizing exposure records should be made.  Any negative search results should be documented in the record.

II.  VA Examination for Left Shoulder Strain

With respect to the Veteran's claim for an initial rating in excess of 10 percent for a left shoulder strain, another remand is required to ensure compliance with the Board's November 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance).  Specifically, the Board stated the following:

The Veteran should be schedule for a VA examination to determine . . . the current severity of his left shoulder disability. . . .  Range of motion testing should be conducted, and, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain, weakness, fatigue, incoordination, and during flare-ups

(Emphasis added).  Here, the Veteran's claims file was sent to a VA examiner for an evaluation using the Acceptable Clinical Evidence (ACE) process.  This examination does not substantially comply with the Board's remand because no assessment of the Veteran's current level of severity can be made and it does not conduct range of motion testing as directed by the Board.  Accordingly, a remand is warranted.

III.  VA Examination for Gastrointestinal Disorder

In November 2013, the Board remanded for a new examination regarding the claim for a gastrointestinal disability, explaining that "[t]he February 2013 VA examiner did not consider the lay statements of the Veteran" and describing the Veteran's statements that his gastrointestinal disability had been chronic since discharge from service, that he had been treated since 1998, and reporting a history of a burning stomach since 1996.  The Board explained in its remand directive that "The examiner is advised that the Veteran is competent to report his in-service duties, his symptoms and history, and such reports, including those of a continuity of symptomatology, must be specifically acknowledged and considered in formulating any opinions."  (Emphasis original).  Unfortunately, the June 2014 VA examination opinion and the ACE opinion rendered in August 2014 do not mention these lay statements as directed by the Board.

Moreover, the only physical examination conducted with regard to the Veteran's gastrointestinal complaints involved a physical examination of the anus and rectum, and while the ACE opinion addresses gastroesophageal reflux disease (GERD), it is important to note that the Veteran has been variously diagnosed (hiatal hernia, polyp of the stomach, esophagitis, possible diverticulitis, and GERD).  Therefore, a physical examination is necessary to determine what gastrointestinal diagnoses are present and may be related to service.  The Board emphasizes that Disability Benefit Questionnaires (DBQs) regarding esophageal conditions, intestinal conditions, and/or stomach and duodenal conditions are more appropriate than the DBQ for the anus and rectum used in June 2014.

IV.  Addendum Opinion for Sexual Dysfunction

In November 2013, the Board remanded for an examination for sexual dysfunction, finding that "the in-service genitourinary conditions [referred to in the examination] were never discussed."  Accordingly, the Board stated that the "examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any sexual dysfunction began during or is causally related to service, to include in-service genitourinary conditions."  (Emphasis original).  The Board notes that a May 1994 service treatment record noted complaints and assessed "SDT - R/O GC/chlamydia" and a June 1994 service treatment record provided an assessment of presumed recurrent undertreated "L epididymitis + NCU vs GC."  Additionally, the Veteran's separation examination report noted an "abnormal" clinical evaluation of the genitourinary system, noting "scrotal vericocele - mild."  The June 2014 VA examiner's opinion did not consider the abnormal separation examination findings, and the ACE opinions of August 2014 for erectile dysfunction and of September 2014 for sexual dysfunction do not make any mention of any in-service genitourinary conditions.  Also the ACE opinions did not discuss whether the Veteran's service-connected PTSD may have aggravated his sexual dysfunction, even though the opinions discussed whether it may have caused his sexual dysfunction, rendering the opinion on secondary service connection inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).


V.  Addendum Opinion for Tinnitus

In November 2013, the Board explained that a remand was warranted because the existing negative VA opinion relied on the fact that the Veteran's in-service examinations did not reflect any threshold shifts from enlistment to separation, but that "April 1996, April 1997, and February 1998, appear to show threshold shifts."  Additionally, the November 2013 remand asked for an opinion on whether the Veteran's tinnitus was "aggravated by the Veteran's service connected restrictive airway disease."  (Emphasis in original).  Although the June 2014 VA audiological examination opinion and ACE opinion addressed the threshold shifts as normally occurring, neither opinion addressed the theory of aggravation as directed by the Board.  Therefore, an addendum opinion is required.

VI.  Addendum Opinion for Dizziness/Vertigo

In November 2013, the Board explained that a remand was warranted because the existing negative VA opinion's rationale "was limited in that it only ruled out that the disability was due to chemical exposure or due to a cervical spine disability."  Accordingly, the November 2013 remand asked for a new opinion as to "whether such disability is at least as likely as not related to the Veteran's active service, including documented in-service dizziness."  (Emphasis original).  The Board notes that the Veteran complained of transient episodes of dizziness in November 1995.  He stated that the episodes started 6 days ago, lasting 20-30 seconds, and occurred up to about 30 times per day.  He also noted that a head turn can cause it, and an assessment of "paraspinous spasm, cervical, bilateral, CIII" was provided.  Unfortunately, the June 2014 VA examination opinion and the September 2014 ACE opinion did not address whether his current complaints of dizziness/vertigo are related to the in-service symptoms of dizziness noted in November 1995 as directed by the Board.  Accordingly, a remand is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Make efforts to obtain from any pertinent DD Form(s) 1141 and any other available records concerning the Veteran's in-service exposure to radiation.  Efforts to obtain the evidence should be fully documented.

2.  After accomplishing the development outlined in step (1), followthe procedures of 38 C.F.R. § 3.311, obtain a dose estimate and, as appropriate, refer to the Under Secretary for Benefits.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section C, Verification of Exposure to Ionizing Radiation.  If needed, include pertinent evidence of the Veteran's exposure to ionizing radiation (service records and October 2012 letter from the Department of the Navy) and a copy of the February 2013 VA opinion, which suggests a causal relationship between the claimed disease that not among those listed in § 3.311(b)(2) and exposure to radiation.  All efforts to obtain this information should be documented in the claims file.

3.  Schedule the Veteran for a physical examination of his left shoulder strain.  The claims file [i.e. both the paper claims file and any relevant records contained in the electronic claims file(s)] must be provided to and reviewed by the examiner.

(a) All pertinent symptomatology and findings must be reported in detail.  When conducting range of motion testing, the examiner is directed to describe any functional loss resulting from factors (such as pain, flare-ups, etc.) impacting the Veteran's ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.

(b) To the extent possible, any functional loss should be expressed in terms of additional degrees of limitation of motion. 

4.  Schedule the Veteran for a physical examination of his gastrointestinal complaints.  If a DBQ is used, please ensure that it is appropriate to address his claimed gastrointestinal symptoms (variously diagnosed as hiatal hernia, polyp of the stomach, esophagitis, possible diverticulitis, and/or GERD).  The claims file [i.e. both the paper claims file and any relevant records contained in the electronic claims file(s)] must be provided to and reviewed by the examiner.

(a) Identify all gastrointestinal diagnoses; and 

(b) For each disability diagnosed, provide an opinion as to whether it is as least as likely as not (i.e., at least a 50 percent probability or higher) related to service.  The examiner must discuss the Veteran's lay statements that his gastrointestinal disability had been chronic since discharge from service, that he had been treated since 1998, and reporting a history of a burning stomach since 1996.  

5.  Obtain an addendum opinion regarding the nature and etiology of the Veteran's sexual dysfunction.

(a) The examiner must opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that any sexual dysfunction is related to in-service genitourinary conditions, including the 1994 evaluations for a sexually transmitted disease and the Veteran's separation examination report noting an "abnormal" clinical evaluation of the genitourinary system, noting "scrotal vericocele - mild."  

(b) The examiner must opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that any sexual dysfunction was aggravated (i.e., permanently worsened beyond normal progression) by the Veteran's service-connected PTSD.

6.  Obtain an addendum opinion regarding the nature and etiology of the Veteran's tinnitus.  The examiner must opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that tinnitus was aggravated (i.e., permanently worsened beyond normal progression) by the Veteran's reactive airway disease.

7.  Obtain an addendum opinion regarding the nature and etiology of the Veteran's dizziness/vertigo.  The examiner must opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that any current disability of dizziness/vertigo is related to the Veteran's active service, including the November 1995 documented complaints of transient episodes of dizziness.

8.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


